Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered April 18, 1990, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court’s charge regarding the inferences which the jury could draw from the defendant’s recent and exclusive possession of the fruits of the robbery was improper because the court failed to mention that the defendant was in possession of only part of the stolen property. We disagree.
The charge as a whole informed the jury of the correct legal principles (see, People v Baskerville, 60 NY2d 374, 383; People v Galbo, 218 NY 283, 290; People v Canty, 60 NY2d 830; CPL *494300.10 [2]). Furthermore, the jury was well informed of the fact that the defendant only possessed part of the stolen property, as the defendant’s summation concentrated almost exclusively on this fact. Thus, reversible error did not take place. Bracken, J. P., Copertino, Pizzuto and Santucci, JJ., concur.